Filed by UAL Corporation Pursuant to Rule 425 under the Securities Act of 1933 and deemed filed pursuant to Rule 14a-12 under the Securities Exchange Act of 1934 Subject Company: Continental Airlines, Inc. Commission File No.: 1-10323 The following advertisement was first published on May 3, 2010 in The Denver Post online edition:www.denverpost.com andhas also been published in certain online editions of other newspapers on and from May 4, 2010. The following advertisement was first published in the Wall Street Journal and certain other print publications on May 4, 2010.
